UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1052


SHEILA VENABLE,

                  Plaintiff - Appellant,

          v.

PENNY PRITZKER, Secretary of the US Department of Commerce,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. George L. Russell, III, District Judge.
(8:13-cv-01867-GLR)


Submitted:   June 30, 2015                  Decided:   July 30, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, affirmed as modified in part by unpublished
per curiam opinion.


Sheila Venable, Appellant Pro Se.        Jakarra Jenise Jones,
Assistant United States Attorney, Molissa Heather Farber, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sheila Venable appeals the district court’s orders denying

her motion to strike; granting summary judgment to her former

employer, the U.S. Bureau of the Census (“the Bureau”), 1 on her

claims under Title VII of the Civil Rights Act of 1964 (“Title

VII”) 2 and the Age Discrimination in Employment Act (“ADEA”); 3

and       denying     her        Fed.     R.     Civ.      P.     59(e)     motions      for

reconsideration. 4           We    have       reviewed     the    record    and   find   no

reversible error.

      Accordingly, we affirm the district court’s orders denying

Venable’s      motion       to    strike       and   her   Rule    59(e)     motions     for

reconsideration for the reasons stated by the district court.

Venable v. Pritzker, No. 8:13-cv-01867-GLR (D. Md. May 30, 2014;

Oct. 7, 2014; Oct. 24, 2014; Nov. 18, 2014).                           We also affirm the

district court’s grant of summary judgment to the Bureau on all

Venable’s      ADEA     claims          and    her   Title       VII    claims    of   race


      1Penny Pritzker was named as the defendant in her capacity
as the Secretary for the U.S. Department of Commerce, under
which the Bureau is situated.     See 13 U.S.C. § 2 (2012); 42
U.S.C. § 2000e-16(c) (2012).
      242 U.S.C. §§ 2000e to 2000e-17 (2012), amended by Pub. L.
No. 113-235, 128 Stat. 2130, 2537 (2014).
      3   29 U.S.C. §§ 621–634 (2012).
      4To the extent Venable challenges the district court’s
denying, on the ground of mootness, her motion for leave to file
her amended complaint, we conclude her challenge lacks merit.



                                                2
discrimination and retaliation with respect to her January 2011

nonselection.   Id.; see Kloeckner v. Solis, 133 S. Ct. 596, 601

(2012).   However, we modify the court’s disposition with respect

to all other claims raised in Venable’s complaint to reflect

that they are dismissed for lack of subject matter jurisdiction.

See Hentosh v. Old Dominion Univ., 767 F.3d 413, 416-17 (4th

Cir. 2014).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                AFFIRMED IN PART AND
                                        AFFIRMED AS MODIFIED IN PART




                                   3